REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is drawn to a method for producing a Wnt protein-afamin complex comprising (a) culturing Wnt-expressing cells in a culture medium containing a purified afamin or a recombinant afamin, or co-culturing Wnt protein-expressing cells and recombinant afamin-expressing cells, or culturing cells expressing both a Wnt protein and afamin; and (b) obtaining the culture supernatant. In another embodiment, the method further comprises (c) performing affinity purification to obtain the Wnt protein-afamin complex from the culture supernatant. 
A prior art search was performed but no references could be found that anticipates or renders the claims obvious. Hence, the invention is considered novel. 
	The terminal disclaimer filed on 12/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,550,364 has been reviewed and accepted. Thus, the double patenting rejection over said patent has been withdrawn. 
The rejection under 35 USC 112 has also been withdrawn since the amendment on claim 16 is sufficient to overcome indefiniteness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 15-17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651